Case: 1:17-md-02804-DAP Doc #: 1366 Filed: 02/14/19 1 of 3. PageID #: 38414




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í79)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,267 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                     Feb 14, 2019
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1366 Filed: 02/14/19 2 of 3. PageID #: 38415




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                   MDL No. 2804



                  SCHEDULE CTOí79 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


ALABAMA NORTHERN

                                   The City of Florence Alabama v. Purdue Pharma L.P. et
  ALN        5       19í00191      al

IDAHO

   ID        1       19í00031      City of Preston v. Purdue Pharma LP et al

INDIANA NORTHERN

  INN        2       19í00050      Porter County v. Purdue Pharma LP et al

MASSACHUSETTS

  MA         1       19í10167      Town of Canton v. Purdue Pharma LP, et al Vacated 2/6/19
  MA         1       19í10168      Gloucester, City of v. Purdue Pharma L.P. et alVacated 2/6/19
  MA         1       19í10169      Haverhill, City of v. Purdue Pharma L.P. et al Vacated 2/6/19
  MA         1       19í10170      City of Framingham v. Purdue Pharma L.P. et alVacated 2/6/19
  MA         1       19í10172      Town of Lynnfield v. Purdue Pharma L.P. et alVacated 2/6/19
  MA         1       19í10174      City of Salem v. Purdue Pharma L.P. et al Vacated 2/6/19
  MA         1       19í10175      Town of Wakefield v. Purdue Pharma L.P. et alVacated 2/6/19
  MA         3       19í10173      City of Springfield v. Purdue Pharma L.P. et al Vacated 2/6/19

MISSOURI EASTERN

  MOE        4       19í00157      Jefferson County et al v. Williams et al Opposed 2/13/19

NEBRASKA

                                   County of Douglas, State of Nebraska v. Purdue Pharma
   NE        8       19í00049      L.P. et al

OKLAHOMA EASTERN

  OKE        6       19í00034      Ada, City of v. Purdue Pharma, LP et al Opposed 2/12/19
        OKLAHOMA NORTHERN
Case: 1:17-md-02804-DAP Doc #: 1366 Filed: 02/14/19 3 of 3. PageID #: 38416


                                                                                 Opposed 2/12/19
  OKN        4       19í00047      City of Broken Arrow v. Purdue Pharma L.P. et al

OKLAHOMA WESTERN
                                                                                Opposed 2/12/19
  OKW        5       19í00076      Oklahoma City City of v. Purdue Pharma LP et al
  OKW        5       19í00078      Lawton City of v. Purdue Pharma LP et al Opposed 2/12/19

OREGON

                                   Confederated Tribes of Warm Springs v. Purdue Pharma
   OR        3       19í00125      L.P. et al
